Exhibit 10.8

Execution Version

Amended and Restated

Agreement of Limited Partnership

of

Midcoast Operating, L.P.

This Amended and Restated Agreement of Limited Partnership (this “Agreement”) of
Midcoast Operating, L.P. (the “Partnership”), effective as of November 13, 2013
(the “Effective Date”), is entered into by and among Midcoast OLP GP, L.L.C., a
Delaware limited liability company (the “General Partner”), Midcoast Energy
Partners, L.P., a Delaware limited partnership (“MEP”), and Enbridge Energy
Partners, L.P., a Delaware limited partnership (“EEP” and, together with MEP,
the “Limited Partners”).

WHEREAS, the General Partner and Enbridge Energy Company, Inc., a Delaware
corporation (“EECI”), entered into an Agreement of Limited Partnership with
respect to the Partnership dated October 10, 2002 (the “Original Agreement”);

WHEREAS, EECI assigned all of its limited partner interest in the Partnership to
EEP on October 17, 2002;

WHEREAS, EEP assigned all of its limited partner interest in the Partnership to
Enbridge Midcoast Limited Holdings, L.L.C., a Delaware limited liability company
(“EMLH”) on December 30, 2002;

WHEREAS, EMLH assigned all of its limited partner interest in the Partnership to
EEP on January 1, 2010;

WHEREAS, as of the Effective Date, pursuant to and as described in the
Contribution Agreement (as defined below), EEP conveyed (i) a 38.999% limited
partner interest in the Partnership to MEP and (ii) a 100% limited liability
company interest in the General Partner to MEP; and

WHEREAS, the General Partner and the Limited Partners wish to amend and restate
the Original Agreement in its entirety and continue the Partnership without
winding up and termination.

NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth in this Agreement, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the General Partner and the Limited
Partners hereby agree as follows:

 

Page 1 of 30



--------------------------------------------------------------------------------

Article 1

Definitions and Construction

1.01 Definitions. The following terms have the following meanings when used in
this Agreement.

“Adjusted Capital Account” means, with respect to any Partner, the balance in
such Partner’s Capital Account as of the end of the relevant Allocation Year,
after giving effect to the following adjustments:

 

  (a) Credit to such Capital Account any amounts which such Partner is deemed
obligated to restore pursuant to the penultimate sentences of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

 

  (b) Debit to such Capital Account the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and 1.704- 1(b)(2)(ii)(d)(6).

The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Allocation Year.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.

“Agreement” means this Amended and Restated Agreement of Limited Partnership of
Midcoast Operating, L.P., as amended from time to time.

“Allocation Year” means (a) each calendar year ending on December 31st or
(b) any portion thereof for which the Partnership is required to allocate
Profits, Losses, and other items of Partnership income, gain, loss, or deduction
pursuant to Article 5.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision, of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect and in each case as amended (including without limitation, all of the
terms and provisions of the common law of such Governmental Authority), as
interpreted and enforced at the time in question.

 

Page 2 of 30



--------------------------------------------------------------------------------

“Capital Account” means, with respect to any Partner of the Partnership, the
Capital Account maintained for such Partner in accordance with the following
provisions:

 

  (a) To each Partner’s Capital Account there shall be credited (i) such
Partner’s Capital Contributions, (ii) such Partner’s distributive share of
Profits and any items in the nature of income or gain that are specially
allocated to such Partner pursuant to Sections 5.03 or 5.04, and (iii) the
amount of any Liabilities of the Partnership assumed by such Partner or that are
secured by any Property distributed to such Partner;

 

  (b) To each Partner’s Capital Account there shall be debited (i) the amount of
cash and the Gross Asset Value of any Partnership Property distributed to such
Partner pursuant to any provision of this Agreement, (ii) such Partner’s
distributive share of Losses and any items in the nature of deduction, expense,
or loss which are specially allocated to such Partner pursuant to Sections 5.03
or 5.04, and (iii) the amount of any Liabilities of such Partner assumed by the
Partnership or that are secured by any Property contributed by such Partner to
the Partnership;

 

  (c) In the event a Partnership Interest is transferred in accordance with the
terms of this Agreement, the transferee shall succeed to the Capital Account of
the transferor to the extent it relates to the transferred interest; and

 

  (d) In determining the amount of any Liability for purposes of subparagraphs
(a) and (b) above there shall be taken into account Code Section 752(c) and any
other applicable provisions of the Code and Regulations.

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Regulations. In the event the Tax Matters Partner shall determine in
good faith and on a commercially reasonable basis that it is prudent to modify
the manner in which the Capital Accounts, or any debits or credits thereto, are
computed in order to comply with such Regulations, the Tax Matters Partner may
make such modification; provided that the Tax Matters Partner shall promptly
give each other Partner written notice of such modification. The Tax Matters
Partner also shall, in good faith and on a commercially reasonable basis,
(A) make any adjustments to the Capital Accounts that are necessary or
appropriate to maintain equality between the aggregate Capital Accounts of the
Partners and the amount of capital reflected on the Partnership’s balance sheet,
as computed for book purposes, in accordance with Regulations
Section 1.704-1(b)(2)(iv)(q) and (B) make any appropriate modifications to the
Capital Accounts in the event unanticipated events might otherwise cause this
Agreement not to comply with Regulations Section 1.704-1(b).

“Capital Contributions” means, with respect to any Partner, (a) the amount of
cash, cash equivalents or the initial Gross Asset Value of any Property (other
than cash) contributed or deemed contributed to the Partnership by such Partner
or (b) current distributions that a Partner is entitled to receive but otherwise
waives.

 

Page 3 of 30



--------------------------------------------------------------------------------

“Capital Lease” means any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as a capital lease on a consolidated
balance sheet of the Partnership and its subsidiaries in accordance with GAAP.

“Certificate” means the certificate of limited partnership, as amended, of the
Partnership filed in accordance with the TBOC.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.

“Contribution Agreement” means the Contribution, Conveyance and Assumption
Agreement, dated as of November 13, 2013, by and among the General Partner, the
Limited Partners and the Partnership].

“Covered Person” means any Partner, any Affiliate of a Partner or any officers,
directors, shareholders, members, partners, employees, representatives or agents
of a Partner or their respective Affiliates, or any Representative, or any
employee, officer or agent of the Partnership or its Subsidiaries.

“Depreciation” means, for each Allocation Year, an amount equal to the
depreciation, amortization, depletion or other cost recovery deduction allowable
with respect to an asset for such Allocation Year for federal income tax
purposes, except that with respect to any asset whose Gross Asset Value differs
from its adjusted tax basis for federal income tax purposes at the beginning of
such Allocation Year, Depreciation shall be an amount that bears the same ratio
to such beginning Gross Asset Value as the federal income tax depreciation,
amortization, or other cost recovery deduction for such Allocation Year bears to
such beginning adjusted tax basis; provided, however, that if the adjusted basis
for federal income tax purposes of an asset at the beginning of such Allocation
Year is zero, Depreciation shall be determined with reference to such beginning
Gross Asset Value using any reasonable method selected by the General Partner.

“Distributable Cash” means, with respect to any Quarter: (a) the sum of all cash
and cash equivalents of the Partnership and its Subsidiaries on hand at the end
of such Quarter; less (b) the amount of any cash reserves established by the
General Partner to (i) provide for the proper conduct of the business of the
Partnership and its Subsidiaries (including reserves for future capital
expenditures and for anticipated future credit needs of the Partnership and its
Subsidiaries) subsequent to such Quarter; or (ii) comply with Applicable Law or
any loan agreement, security agreement, mortgage, debt instrument or other
agreement or obligation to which the Partnership or any of its Subsidiaries is a
party or by which any of them is bound or any of their respective assets are
subject.

“EEP” has the meaning set forth in the preamble of this Agreement.

 

Page 4 of 30



--------------------------------------------------------------------------------

“Effective Date” has the meaning set forth in the preamble of this Agreement.

“Fiscal Year” means a calendar year.

“Full Participant” has the meaning set forth in Section 4.02(c).

“GAAP” means generally accepted accounting principles in the United States.

“General Partner” means Midcoast OLP GP, L.L.C., a Delaware limited liability
company, and its successors and permitted assigns that are admitted to the
Partnership as general partner and any additional general partner of the
Partnership, each in its capacity as general partner of the Partnership.

“General Partner Interest” means the ownership interest of the General Partner
in the Partnership, and includes any and all benefits to which the General
Partner is entitled as provided in this Agreement, together with all obligations
of the General Partner to comply with the terms and provisions of this
Agreement.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

 

  (a) The initial Gross Asset Value of any Property contributed by a Partner to
the Partnership shall be the gross fair market value of such asset as agreed to
by each Partner or, in the absence of any such agreement, as determined by the
General Partner;

 

  (b) The Gross Asset Values of all items of Property shall be adjusted to equal
their respective fair market values as determined by the General Partner as of
the following times: (i) the acquisition of an additional interest in the
Partnership by any new or existing Partner in exchange for more than a de
minimis Capital Contribution, (ii) the distribution by the Partnership to a
Partner of more than a de minimis amount of Property as consideration for an
interest in the Partnership, (iii) the issuance of additional Partnership
Interests as consideration for the provision of services, and (iv) the
liquidation of the Partnership within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g);

 

  (c) The Gross Asset Value of any item of Property distributed to any Partner
shall be adjusted to equal the fair market value of such item on the date of
distribution as determined by the General Partner; and

 

Page 5 of 30



--------------------------------------------------------------------------------

  (d) The Gross Asset Value of each item of Property shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Sections 734(b) or 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m) and subparagraph (vi) of the definition
of Profits and Losses; provided, however, that Gross Asset Values shall not be
adjusted pursuant to this subparagraph (d) to the extent that an adjustment
pursuant to subparagraph (b) is required in connection with a transaction that
would otherwise result in an adjustment pursuant to this subparagraph (d).

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraph (a), (b), or (d), such Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset, for
purposes of computing Profits and Losses.

“Guarantees” by any Person means any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Indebtedness or other
obligation of any other Person or in any manner, providing for the payment of
any Indebtedness or other obligation of any other Person or otherwise protecting
the holder of such Indebtedness or other obligations against loss (whether
arising by virtue of partnership agreements, by obtaining letters of credit, by
agreement to keep-well, to purchase assets, goods, securities or services, or to
take-or-pay or otherwise); provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property or
assets purchased by such Person, (e) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (excluding trade
accounts payable, trade advertising and accrued obligations), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any lien on
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease obligations of such Person,
(i) all obligations of such Person in respect of interest rate protection
agreements, foreign currency exchange agreements or other interest rate hedging
arrangements and (j) all obligations of such Person as an account party in
respect of letters of credit and bankers’ acceptances. The Indebtedness of any
Person shall include the Indebtedness of any partnership in which such Person is
a general partner, other than to the extent that the instrument or agreement
evidencing such Indebtedness expressly limits the Liability of such Person in
respect thereof.

“Liability” means any Indebtedness, obligation or other liability, whether
arising under Applicable Law, contract or otherwise, known or unknown, fixed or
contingent, real or potential, tangible or intangible, now existing or hereafter
arising.

 

Page 6 of 30



--------------------------------------------------------------------------------

“Limited Partner” means each of MEP and EEP, and their respective successors and
permitted assigns that are admitted as a limited partner of the Partnership and
each additional Person who becomes a limited partner of the Partnership pursuant
to the terms of this Agreement in each case, in such Person’s capacity as a
limited partner of the Partnership.

“Limited Partner Interest” means an interest of a Limited Partner in the
Partnership (in its capacity as a limited partner without reference to any
General Partner Interest held by it), and includes any and all benefits to which
such Limited Partner is entitled as provided in this Agreement, together with
all obligations of such Limited Partner pursuant to the terms and provisions of
this Agreement.

“MEP” has the meaning set forth in the preamble of this Agreement.

“MEP Limited Partnership Agreement” means that certain First Amended and
Restated Agreement of Limited Partnership of MEP dated as of the Effective Date
by and between Midcoast Holdings, L.L.C., a Delaware limited liability company,
and EEP.

“Minimum Gain” has the meaning set forth in Regulations Sections 1.704-2(b)(2)
and 1.704-2(d).

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1) and 1.704-2(c).

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.704-2(b)(3).

“Non-Funding Partner” has the meaning set forth in Section 4.02(c).

“Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

“Partner Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Partner Nonrecourse Debt, equal to the Minimum Gain that would result if such
Partner Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Sections 1.704-2(i)(1) and 1.704-2(i)(2).

“Partner” means the General Partner or a Limited Partner.

“Partnership” means Midcoast Operating, L.P., the Texas limited partnership
governed by this Agreement.

 

Page 7 of 30



--------------------------------------------------------------------------------

“Partnership Interest” means any equity interest in the Partnership, including
any class or series of equity interest, which shall include any Limited Partner
Interests and the General Partner Interest.

“Percentage Interests” has the meaning set forth in Section 3.01.

“Person” means any natural person, trust, estate, unincorporated organization,
firm, corporation, association, partnership, joint venture, joint stock company,
limited liability company or Governmental Authority, whether acting in an
individual, fiduciary or other capacity.

“Profits” and “Losses” mean, for each Allocation Year, an amount equal to the
Partnership’s taxable income or loss for such Allocation Year, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss, or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments (without duplication):

 

  (a) The Partnership shall be treated as owning directly its proportionate
share (as determined by the General Partner) of any other partnership, limited
liability company, unincorporated business or other entity classified as a
partnership or disregarded entity for U.S. Federal income tax purposes of which
the Partnership is, directly or indirectly, a partner, member, or other
equity-holder.

 

  (b) Any income of the Partnership that is exempt from federal income tax and
not otherwise taken into account in computing Profits or Losses pursuant to this
definition of Profits and Losses shall be added to such taxable income or loss;

 

  (c) Any expenditures of the Partnership described in Code Section 705(a)(2)(B)
or treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Profits or Losses pursuant to this definition of Profits and Losses shall be
subtracted from such taxable income or loss;

 

  (d) In the event the Gross Asset Value of any item of Property is adjusted
pursuant to subparagraph (b) or (c) of the definition of Gross Asset Value, the
amount of such adjustment shall be treated as an item of gain (if the adjustment
increases the Gross Asset Value of the item of Property) or an item of loss (if
the adjustment decreases the Gross Asset Value of the item of Property) from the
disposition of such asset and shall be taken into account for purposes of
computing Profits or Losses;

 

  (e) Gain or loss resulting from any disposition of any Property with respect
to which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the item of Property disposed
of, notwithstanding that the adjusted tax basis of such Property differs from
its Gross Asset Value;

 

Page 8 of 30



--------------------------------------------------------------------------------

  (f) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Allocation Year, computed in
accordance with the definition of Depreciation;

 

  (g) To the extent an adjustment to the adjusted tax basis of any item of
Property pursuant to Code Sections 734(b) or 743(b) is required, pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Partner’s Partnership Interest, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the item of Property) or loss (if the adjustment decreases such basis) from the
disposition of such item of Property and shall be taken into account for
purposes of computing Profits or Losses; and

 

  (h) Notwithstanding any other provision of this definition, any items that are
specially allocated pursuant to Sections 5.03 or 5.04 shall not be taken into
account in computing Profits or Losses.

The amounts of the items of Partnership income, gain, loss, or deduction
available to be specially allocated pursuant to Sections 5.03 and 5.04 shall be
determined by applying rules analogous to those set forth in subparagraphs
(a) through (h) above. For the avoidance of doubt, any guaranteed payment that
accrues with respect to an Allocation Year will be treated as an item of
deduction of the Partnership for purposes of computing Profits and Losses in
accordance with the provisions of Regulations Section 1.707-1(c).

“Property” means all real and personal property acquired by the Partnership,
including cash, and any improvements thereto, and shall include both tangible
and intangible property.

“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Partnership, or, with respect to the fiscal quarter of the Partnership which
includes the Effective Date, the portion of such fiscal quarter from and after
the Effective Date.

“Regulations” means the Income Tax Regulations, including Temporary Regulations,
promulgated under the Code, as such regulations are amended from time to time.

“Regulatory Allocations” has the meaning set forth in Section 5.04.

“Representative” has the meaning set forth in Section 8.03(a).

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is

 

Page 9 of 30



--------------------------------------------------------------------------------

owned, directly or indirectly, at the date of determination, by such Person, by
one or more Subsidiaries of such Person or a combination thereof, (b) a
partnership (whether general or limited) in which such Person or a Subsidiary of
such Person is, at the date of determination, a general or limited partner of
such partnership, but only if more than 50% of the partnership interests of such
partnership (considering all of the partnership interests of the partnership as
a single class) is owned, directly or indirectly, at the date of determination,
by such Person, by one or more Subsidiaries of such Person, or a combination
thereof; or (c) any other Person (other than a corporation or a partnership) in
which such Person, one or more Subsidiaries of such Person, or a combination
thereof, directly or indirectly, at the date of determination, has (i) at least
a majority ownership interest or (ii) the power to elect or direct the election
of a majority of the directors or other governing body of such Person.

“Tax Matters Partner” has the meaning set forth in Section 5.09(a).

“TBOC” means the Texas Business Organizations Code, as amended, supplemented or
restated from time to time, and any predecessor or successor to such statute.

“Unanimous Approval Matter” has the meaning set forth in Section 8.02.

1.02 Construction. Unless the context clearly indicates otherwise:

(a) the gender (or lack of gender) of all words used in this Agreement includes
the masculine, feminine, and neuter;

(b) references to Articles and Sections refer to Articles and Sections of this
Agreement;

(c) references to money refer to legal currency of the United States of America;

(d) accounting terms shall be construed in accordance with GAAP;

(e) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular paragraph,
subparagraph, section, subsection or other subdivision and the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”;

(f) headings are for reference purposes only and are not intended to describe,
interpret, define, or limit the scope, extent, or intent of this Agreement or
any provision; and

(g) each party agrees that, to the fullest extent permitted by law, any rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation or construction of
this Agreement.

 

Page 10 of 30



--------------------------------------------------------------------------------

Article 2

Business, Purpose, and Term of Partnership

2.01 Formation and Continuation. The Partnership was formed as a limited
partnership by the filing of the Certificate with the Texas Secretary of State
and the entry into the Original Agreement and is and shall be governed by the
provisions of the TBOC, as modified by the terms and conditions set forth in
this Agreement. Except as provided in this Agreement, the rights, duties,
liabilities and powers of the Partners shall be as provided in the TBOC. The
Partners hereby continue the Partnership under this Agreement without
interruption, winding up or termination.

2.02 Name. The name of the Partnership shall be “Midcoast Operating, L.P.,” and
all business shall be conducted in such name. The General Partner in its sole
discretion may change the name of the Partnership at any time and may amend this
Agreement and the Certificate to effect such name change, notwithstanding
Section 13.06.

2.03 Registered Agent and Office. The registered office of the Partnership in
the State of Texas is CT Corporation System, 350 North St., Suite 2900, Dallas,
Texas 75201-4234. The registered agent at such address is CT Corporation System.
The principal office of the Partnership shall be located at 1100 Louisiana
Street, Suite 3300, Houston, Texas 77002 and may be changed by the General
Partner from time to time in its sole discretion.

2.04 Purpose and Powers. The purpose of the Partnership is to engage in any
lawful act or activity for which limited partnerships may be formed under the
TBOC (either directly or indirectly through one or more Subsidiaries). In
furtherance of its purposes, but subject to all of the provisions of this
Agreement, the Partnership shall have all of the powers and rights conferred on
limited partnerships formed under the TBOC.

2.05 Term. The term of the Partnership commenced upon the filing of the
Certificate as described in Section 2.06 and shall continue until the winding up
and termination of the Partnership in accordance with the provisions of Article
12. The existence of the Partnership as a separate legal entity shall continue
until the cancellation of the Certificate (as amended from time to time) in the
manner provided in the TBOC.

2.06 Filings. The Certificate was initially filed as required by and in
conformance with the TBOC on or about October 10, 2002. The General Partner
shall further cause to be executed, filed and recorded and shall cause to be
published, if required by Applicable Law, such other certificates or other
instruments as may be necessary or appropriate under the Applicable Law of any
state in which the Partnership does business.

Article 3

Partners

3.01 Partners; Percentage Interests. The names and addresses of the Partners,
their respective percentage interests in the Partnership (“Percentage
Interests”), and type of Partnership Interest held are as set forth on Schedule
A.

3.02 Adjustments in Percentage Interests. The respective Percentage Interests of
the Partners shall be adjusted, and the General Partner shall amend Schedule A
to reflect such adjustments: (a) at the time of any transfer of all or a portion
of such Partner’s Partnership Interest pursuant to Section 9.01; (b) at the time
of the admission of each new Partner in accordance with this Agreement, in each
case to take into account such transfer or admission of a new Partner, and
(c) as may be required pursuant to Section 4.02(c).

 

Page 11 of 30



--------------------------------------------------------------------------------

Article 4

Capital Contributions

4.01 Capitalization of the Partnership. Subject to Section 8.02, the Partnership
is authorized to issue two classes of Partnership Interests. The Partnership
Interests shall be designated as General Partner Interests and Limited Partner
Interests, each having such rights, powers, preferences and designations as set
forth in this Agreement.

4.02 Capital Contributions.

(a) Organizational Capital Contributions and Subsequent Transfers. In connection
with the formation of the Partnership under the TBOC, the General Partner made
an initial Capital Contribution to the Partnership for a 0.001% General Partner
Interest and has been admitted as, and hereby continues as, the General Partner
of the Partnership, and EECI made an initial Capital Contribution to the
Partnership for a 99.999% Limited Partner Interest. Pursuant to that certain
Assignment of Partnership Interest dated October 17, 2002, EECI transferred all
of its Limited Partner Interest in the Partnership to EEP. Pursuant to that
certain Assignment of Ownership Interest dated December 30, 2002, EEP
transferred all of its Limited Partner Interest in the Partnership to EMLH.
Pursuant to that Assignment of Ownership Interest dated January 1, 2010, EMLH
transferred all of its Limited Partner Interest in the Partnership to EEP.

(b) Contributions on the Effective Date. On the Effective Date, following the
contributions set forth in the Contribution Agreement, the General Partner
continues to own a 0.001% General Partner Interest, subject to all of the
rights, privileges and duties of the General Partner under this Agreement, EEP
owns a 61.0% Limited Partner Interest, subject to all of the rights, privileges
and duties of Limited Partners under this Agreement and MEP owns a 38.999%
Limited Partner Interest, subject to all of the rights, privileges and duties of
Limited Partners under this Agreement.

(c) Additional Capital Contributions. The General Partner may, at any time,
request that the Partners make additional Capital Contributions to the
Partnership at such times and in such amounts as determined by the General
Partner (a “ Capital Request”). Within ten (10) days of a Capital Request, each
Partner may, but shall not be required to, make Capital Contributions pro rata
in accordance with each Partner’s respective Percentage Interest. With respect
to any Capital Request, any Partner may provide written notice, within five
(5) days after the Capital Request, to the General Partner of its election
either (i) not to make Capital Contributions in an amount equal to its pro rata
share (based on the relative Percentage Interests of each Partner) of the
Capital Request or (ii) to make Capital Contributions in an amount less than its
pro rata share (based on the relative Percentage Interests of each Partner) of
the Capital Request (a “Non-Funding Partner”). In the event a Partner is a
Non-Funding Partner, each Partner making a Capital Contribution pro rata in
accordance with its respective Percentage Interest (each, a “Full Participant”)
shall have the option to make additional Capital Contributions representing its
proportionate share (based on the relative Percentage Interests of each Full
Participant) of any amount not contributed by the Non-Funding Partner. To the
extent a Non-Funding Partner

 

Page 12 of 30



--------------------------------------------------------------------------------

makes an election in accordance with Section 4.02(c)(i) or (c)(ii), such
Non-Funding Partner’s Percentage Interest shall be proportionately reduced and
each Full Participant’s Percentage Interest shall be proportionately increased.
This Agreement shall be amended without further action by the Partners, by the
replacement of Schedule A appropriately amended to reflect any change in the
Percentage Interests of the Partners made pursuant to this Section 4.02(c).

(d) No Third Party Beneficiaries. The provisions of this Agreement, including
this Section 4.02, are intended solely to benefit the Partners and, to the
fullest extent permitted by Applicable Law, shall not be construed as conferring
any benefit upon any creditor of the Partnership, and no such creditor of the
Partnership shall be a third-party beneficiary of this Agreement, and no Partner
shall have any duty or obligation to any creditor of the Partnership to issue
any call for or contribute any capital pursuant to this Agreement.

4.03 Withdrawal of Capital; Interest. No Partner may withdraw capital or receive
any distributions from the Partnership except as specifically provided herein.
No interest shall be paid by the Partnership on any capital contributions.

Article 5

Allocations and Other Tax Matters

5.01 Profits. After giving effect to the special allocations set forth in
Sections 5.03 and 5.04, and any allocation of Profits set forth in
Section 5.03(b), Profits for any Allocation Year shall be allocated among the
Partners in proportion to their respective Percentage Interests.

5.02 Losses.

(a) After giving effect to the special allocations set forth in Sections 5.03
and 5.04, Losses for any Allocation Year shall be allocated among the Partners
in proportion to their respective Percentage Interests.

(b) The Losses allocated pursuant to Section 5.02(a) shall not exceed the
maximum amount of Losses that can be so allocated without causing any Partner to
have an Adjusted Capital Account Deficit at the end of any Allocation Year. In
the event some but not all of the Partners would have Adjusted Capital Account
Deficits as a result of an allocation of Losses pursuant to Section 5.02(a),
Losses that would otherwise be allocated to a Partner pursuant to
Section 5.02(a) but for the limitation set forth in this Section 5.02(b) shall
be allocated to the remaining Partners in proportion to their relative
Percentage Interests. All remaining Losses in excess of the limitation set forth
in this Section 5.02(b) shall be allocated to the General Partner. Profits for
any Allocation Year subsequent to an Allocation Year for which the limitation
set forth in this Section 5.02(b) was applicable shall be allocated (i) first,
to reverse any Losses allocated to the General Partner pursuant to the third
sentence of this Section 5.02(b), and (ii) second, to reverse any Losses
allocated to the Partners pursuant to the second sentence of this
Section 5.02(b) and in proportion to how such Losses were allocated.

 

Page 13 of 30



--------------------------------------------------------------------------------

5.03 Special Allocations. The following special allocations shall be made in the
following order:

(a) Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding any other provision of this Article 5, if
there is a net decrease in Minimum Gain during any Allocation Year, each Partner
shall be specially allocated items of Partnership income and gain for such
Allocation Year (and, if necessary, subsequent Allocation Years) in an amount
equal to such Partner’s share of the net decrease in Minimum Gain, determined in
accordance with Regulations Section 1.704-2(g). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Partner pursuant thereto. The items to be so allocated
shall be determined in accordance with Regulations Sections 1.704-2(f)(6) and
1.704-2(g)(2). This Section 5.03(a) is intended to comply with the minimum gain
chargeback requirement in Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.

(b) Partner Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(i)(4), notwithstanding any other provision of this Article 5, if
there is a net decrease in Partner Nonrecourse Debt Minimum Gain attributable to
a Partner Nonrecourse Debt during any Allocation Year, each Partner who has a
share of the Partner Nonrecourse Debt Minimum Gain attributable to such Partner
Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Partnership income
and gain for such Allocation Year (and, if necessary, subsequent Allocation
Years) in an amount equal to such Partner’s share of the net decrease in Partner
Nonrecourse Debt Minimum Gain attributable to such Partner Nonrecourse Debt,
determined in accordance with Regulations Section 1.704-2(i)(4). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Partner pursuant thereto. The items to
be so allocated shall be determined in accordance with Regulations Sections
1.704-2(i)(4) and 1.704-2(j)(2). This Section 5.03(b) is intended to comply with
the minimum gain chargeback requirement in Regulations Section 1.704-2(i)(4) and
shall be interpreted consistently therewith.

(c) Qualified Income Offset. In the event that any Partner unexpectedly receives
any adjustments, allocations, or distributions described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6),
items of Partnership income and gain shall be allocated to such Partner in an
amount and manner sufficient to eliminate, to the extent required by the
Regulations, the Adjusted Capital Account Deficit of such Partner as quickly as
possible; provided that an allocation pursuant to this Section 5.03(c) shall be
made only if and to the extent that such Partner would have an Adjusted Capital
Account Deficit after all other allocations provided for in this Article 5 have
been tentatively made as if this Section 5.03(c) were not in this Agreement.

(d) Gross Income Allocation. In the event that any Partner has an Adjusted
Capital Account Deficit at the end of any Allocation Year, each such Partner
shall be allocated items of Partnership income and gain in the amount of such
deficit as quickly as possible; provided that an allocation pursuant to this
Section 5.03(d) shall be made only if and to the extent that such Partner would
have an Adjusted Capital Account Deficit after all other allocations provided
for in this Article 5 have been tentatively made as if Section 5.03(c) and this
Section 5.03(d) were not in this Agreement.

 

Page 14 of 30



--------------------------------------------------------------------------------

(e) Nonrecourse Deductions. Nonrecourse Deductions for any Allocation Year shall
be allocated among the Partner in proportion to their respective Percentage
Interests.

(f) Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for any
Allocation Year shall be specially allocated to the Partner who bears the
economic risk of loss with respect to the Partner Nonrecourse Debt to which such
Partner Nonrecourse Deductions are attributable in accordance with Regulations
Section 1.704-2(i)(1).

(g) Nonrecourse Liabilities. Nonrecourse Liabilities of the Partnership
described in Regulations Section 1.752-3(a)(3) shall be allocated among the
Partners in the manner chosen by the General Partner and consistent with such
section of the Regulations.

(h) Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Partnership asset, pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4), to be taken into
account in determining Capital Accounts as the result of a distribution to a
Partner in complete liquidation of such Partner’s Partnership Interest, the
amount of such adjustment to Capital Accounts shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases such basis) and such gain or loss shall be specially
allocated to the Partners in accordance with their interests in the Partnership
in the event Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the
Partner to whom such distribution was made in the event Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

5.04 Curative Allocations. The allocations set forth in Section 5.03 (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Regulations. It is the intent of the Partners that, to the extent possible,
the Regulatory Allocations shall be offset either with special allocations of
other items of Partnership income, gain, loss, or deduction pursuant to this
Section 5.04. Therefore, notwithstanding any other provision of this Article 5
(other than the Regulatory Allocations), the Tax Matters Partner shall make such
offsetting special allocations of Partnership income, gain, loss, or deduction
in whatever manner it determines appropriate so that, after such offsetting
allocations are made, each Partner’s Capital Account balance is, to the extent
possible, equal to the Capital Account balance such Partner would have had if
the Regulatory Allocations were not part of this Agreement and all Partnership
items were allocated pursuant to Sections 5.01, 5.02, and 5.03 (other than the
Regulatory Allocations). In exercising its discretion under this Section 5.04,
the Tax Matters Partner shall take into account future Regulatory Allocations
that, although not yet made, are likely to offset other Regulatory Allocations
previously made.

5.05 Other Allocation Rules.

(a) Profits, Losses, and any other items of income, gain, loss, or deduction
shall be allocated to the Partners pursuant to this Article 5 as of the last day
of each Fiscal Year; provided that Profits, Losses, and such other items shall
also be allocated at such times as the Gross Asset Values of the Partnership’s
assets are adjusted pursuant to subparagraph (b) of the definition of “Gross
Asset Value” in Section 1.01.

 

Page 15 of 30



--------------------------------------------------------------------------------

(b) For purposes of determining the Profits, Losses, or any other items
allocable to any period, Profits, Losses, and any such other items shall be
determined by the General Partner using any reasonable method under Code
Section 706 and the Regulations thereunder.

5.06 Tax Allocations: Code Section 704(c).

(a) Except as otherwise provided in this Section 5.06, each item of income,
gain, loss and deduction of the Partnership for federal income tax purposes
shall be allocated among the Partners in the same manner as such items are
allocated for book purposes under this Article 5. In accordance with Code
Section 704(c) and the Regulations thereunder, income, gain, loss, and deduction
with respect to any Property contributed to the capital of the Partnership
shall, solely for tax purposes, be allocated among the Partners so as to take
account of any variation between the adjusted basis of such Property to the
Partnership for federal income tax purposes and its initial Gross Asset Value
(computed in accordance with the definition of Gross Asset Value). Such
allocation shall be made in accordance with the “remedial method” described by
Regulations Section 1.704-3(d).

(b) In the event the Gross Asset Value of any Property is adjusted pursuant to
subparagraph (b) of the definition of Gross Asset Value, subsequent allocations
of income, gain, loss, and deduction with respect to such Property shall take
account of any variation between the adjusted basis of such Property for federal
income tax purposes and its Gross Asset Value in the same manner as under Code
Section 704(c) and the Regulations thereunder. Such allocation shall be made in
accordance with the “remedial method” described by Regulations
Section 1.704-3(d).

(c) In accordance with Treasury Regulations Sections 1.1245-1(e) and 1.250-1(f),
any gain allocated to the Partners upon the sale or other taxable disposition of
any Partnership asset shall, to the extent possible, after taking into account
other required allocations of gain pursuant to this Section 5.06(c), be
characterized as “recapture income” in the same proportions and to the same
extent as such Partners (or their predecessors in interest) have been allocated
any deductions directly or indirectly giving rise to the treatment of such gains
as “recapture income.”

(d) Any elections or other decisions relating to such allocations shall be made
by the General Partner in any manner that reasonably reflects the purpose and
intention of this Agreement. Allocations pursuant to this Section 5.06 are
solely for purposes of federal, state, and local taxes and shall not affect, or
in any way be taken into account in computing, any Partner’s Capital Account or
share of Profits, Losses, other items, or distributions pursuant to any
provision of this Agreement.

5.07 Tax Elections.

(a) The Partners intend that the Partnership be treated as a partnership or a
“disregarded entity” for federal income tax purposes. Accordingly, neither the
Tax Matters Partner nor any Limited Partner shall file any election or return on
its own behalf or on behalf of the Partnership that is inconsistent with that
intent.

 

Page 16 of 30



--------------------------------------------------------------------------------

(b) The Partnership shall make the election under Code Section 754 in accordance
with the applicable Regulations issued thereunder, subject to the reservation of
the right to seek to revoke any such election upon the General Partner’s
determination that such revocation is in the best interests of the Partners.

(c) Any elections or other decisions relating to tax matters that are not
expressly provided herein, shall be made jointly by the Partners in any manner
that reasonably reflects the purpose and intention of this Agreement.

5.08 Tax Returns.

(a) The Tax Matters Partner shall cause to be prepared and timely filed all
federal, state, local and foreign income tax returns and reports required to be
filed by the Partnership and its subsidiaries. The Partnership shall provide
copies of all the Partnership’s federal, state, local and foreign tax returns
(and any schedules or other required filings related to such returns) that
reflect items of income, gain, deduction, loss or credit that flow to separate
Partner returns, to the Partners for their review and comment prior to filing,
except as otherwise agreed by the Partners. The Partners agree in good faith to
resolve any difference in the tax treatment of any item affecting such returns
and schedules. However, if the Partners are unable to resolve the dispute, the
position of the Tax Matters Partner shall be followed if nationally recognized
tax counsel acceptable to the Partners provides an opinion that substantial
authority exists for such position. Substantial authority shall be given the
meaning ascribed to it in Code Section 6662. If the Partners are unable to
resolve the dispute prior to the due date for filing the return, including
approved extensions, the position of the Tax Matters Partner shall be followed,
and amended returns shall be filed if necessary at such time the dispute is
resolved. The costs of the dispute shall be borne by the Partnership. The
Partners agree to file their separate federal income tax returns in a manner
consistent with the Partnership’s return, the provisions of this Agreement and
in accordance with Applicable Law.

(b) The Partners shall provide each other with copies of all correspondence or
summaries of other communications with the Internal Revenue Service or any
state, local or foreign taxing authority (other than routine correspondence and
communications) regarding the tax treatment of the Partnership’s operations. No
Partner shall enter into settlement negotiations with the Internal Revenue
Service or any state, local or foreign taxing authority with respect to any
issue concerning the Partnership’s income, gains, losses, deductions or credits
if the tax adjustment attributable to such issue (assuming the then current
aggregate tax rate) would be $2 million or greater, without first giving
reasonable advance notice of such intended action to the other Partners.

5.09 Tax Matters Partner.

(a) The General Partner shall be the “Tax Matters Partner” of the Partnership
within the meaning of Section 6231(a)(7) of the Code, and shall act in any
similar capacity under the Applicable Law of any state, local or foreign
jurisdiction, but only with respect to returns for which items of income, gain,
loss, deduction or credit flow to the separate returns of the Partners.

 

Page 17 of 30



--------------------------------------------------------------------------------

(b) The Tax Matters Partner shall incur no Liability (except as a result of the
gross negligence or willful misconduct of the Tax Matters Partner) to the
Partnership or the other Partners including, but not limited to, Liability for
any additional taxes, interest or penalties owed by the other Partners due to
adjustments of Partnership items of income, gain, loss, deduction or credit at
the Partnership level.

5.10 Duties of Tax Matters Partner.

(a) The Tax Matters Partner shall cooperate with the other Partners and shall
promptly provide the other Partners with copies of notices or other materials
from, and inform the other Partners of discussions engaged with, the Internal
Revenue Service or any state, local or foreign taxing authority and shall
provide the other Partners with notice of all scheduled proceedings, including
meetings with agents of the Internal Revenue Service or any state, local or
foreign taxing authority, technical advice conferences, appellate hearings, and
similar conferences and hearings, as soon as possible after receiving notice of
the scheduling of such proceedings, but in any case prior to the date of such
scheduled proceedings.

(b) The Tax Matters Partner is authorized and required to represent the
Partnership (at the Partnership’s expense) in connection with all examinations
of the Partnership’s affairs by tax authorities, including resulting
administrative and judicial proceedings, and to expend Partnership funds for
professional services and costs associated therewith. Each Partner agrees to
cooperate with the Tax Matters Partner and to do or refrain from doing any and
all things reasonably required by the Tax Matters Partner to conduct such
proceedings.

(c) The Tax Matters Partner shall not extend the period of limitations or
assessments without the consent of the other Partners, which consent shall not
be unreasonably withheld.

(d) The Tax Matters Partner may request extensions to file any tax return or
statement without the written consent of, but shall so inform, the other
Partners.

5.11 Survival of Provisions. The provisions of this Agreement regarding the
Partnership’s tax returns and Tax Matters Partner shall survive the termination
of the Partnership and the transfer of any Partner’s interest in the Partnership
and shall remain in effect for the period of time necessary to resolve any and
all matters regarding the federal, state, local and foreign taxation of the
Partnership and items of Partnership income, gain, loss, deduction and credit.

Article 6

Distributions

6.01 Distributions of Distributable Cash. Within 45 days following the end of
each Quarter commencing with the Quarter ending December 31, 2013, the
Partnership shall distribute to the Partners pro rata in accordance with their
respective Percentage Interests an amount equal to 100% of Distributable Cash.
Notwithstanding any other provision of this Agreement, the Partnership shall not
make a distribution to the Partners on account of their interests in the
Partnership if such distribution would violate the TBOC or other applicable law.

 

Page 18 of 30



--------------------------------------------------------------------------------

6.02 Liquidating Distributions. Notwithstanding any other provision of this
Article 6, distributions with respect to the Quarter in which the winding up and
termination of the Partnership occurs shall be made in accordance with Article
12.

6.03 Distribution in Kind. The Partnership shall not distribute to the Partners
any assets in kind unless approved by the Partners in accordance with this
Agreement. If cash and property in kind are to be distributed simultaneously,
the Partnership shall distribute such cash and property in kind in the same
proportion to each Partner, unless otherwise approved by the Partners in
accordance with this Agreement.

Article 7

Books and Records

7.01 Books and Records; Examination. The General Partner shall keep or cause to
be kept such books of account and records with respect to the Partnership’s
business as it may deem necessary and appropriate. Each Partner and its duly
authorized representatives shall have the right, for any purpose reasonably
related to its interest in the Partnership, at any time to examine, or to
appoint independent certified public accountants (the fees of which shall be
paid by such Partner) to examine, the books, records and accounts of the
Partnership and its Subsidiaries, their operations and all other matters that
such Partner may wish to examine, including, without limitation, all
documentation relating to actual or proposed transactions between the
Partnership and any Partner or any Affiliate of a Partner. The Partnership’s
books of account shall be kept using the method of accounting determined by the
General Partner in its sole discretion.

7.02 Reports. The General Partner shall prepare and send to each Partner (at the
same time) promptly such financial information of the Partnership as a Partner
shall from time to time reasonably request, for any purpose reasonably related
to its interest in the Partnership. The General Partner shall, for any purpose
reasonably related to a Partner’s interest in the Partnership, permit
examination and audit of the Partnership’s books and records by both the
internal and independent auditors of its Partners.

Article 8

Management and Voting

8.01 Management. The General Partner shall conduct, direct and manage the
business of the Partnership. Except as otherwise expressly provided in this
Agreement, all management powers over the business and affairs of the
Partnership shall be exclusively vested in the General Partner, and no Limited
Partner shall have any management power over the business and affairs of the
Partnership. In addition to the powers now or hereafter granted a general
partner of a limited partnership under Applicable Law or which are granted to
the General Partner under any other provision of this Agreement, the General
Partner, subject to Section 8.02, shall have full power and authority to do all
things on such terms as it, in its sole discretion, may deem necessary or
appropriate to conduct the business of the Partnership and to effectuate the
purposes set forth in Section 2.04. The Partnership shall reimburse the General
Partner, on a monthly basis or such other basis as the General Partner may
determine, for all direct and indirect costs and expenses incurred by the
General Partner or payments made by the General Partner, in its capacity as the
general partner of the Partnership, for and on behalf of the Partnership.

 

Page 19 of 30



--------------------------------------------------------------------------------

8.02 Matters Constituting Unanimous Approval Matters. Notwithstanding anything
in this Agreement to the contrary, and subject to the provisions of
Section 8.03(c), each of the following matters, and only the following matters,
shall constitute a “Unanimous Approval Matter” which requires the prior approval
of the Partners pursuant to Section 8.03(c):

(a) any merger, consolidation, reorganization or similar transaction between or
among the Partnership and any Person (other than a transaction between the
Partnership and a direct or indirect wholly owned Subsidiary of the Partnership)
or any sale or lease of all or substantially all of the Partnership’s assets to
any Person (other than a direct or indirect wholly owned Subsidiary of the
Partnership);

(b) the creation of any new class of Partnership Interests or the issuance of
any additional Partnership Interests or the issuance of any security that is
convertible into or exchangeable for a Partnership Interest;

(c) the admission or withdrawal of any Person as a Partner other than pursuant
to the third sentence of Section 9.02 or Section 9.04, or pursuant to any
transfer of Partnership Interests pursuant to Section 9.01(b) or (c), as
applicable;

(d) the commencement of a voluntary case with respect to the Partnership or any
of its Subsidiaries under any applicable bankruptcy, insolvency or other similar
Applicable Law now or hereafter in effect, or the consent to the entry of an
order for relief in an involuntary case under any such Applicable Law, or the
consent to the appointment of or the taking possession by a receiver,
liquidator, assignee, custodian, trustee or sequestrator (or similar official)
of the Partnership or any of its Subsidiaries or for any substantial part of the
Partnership’s or any of its Subsidiaries’ property, or the making of any general
assignment for the benefit of creditors;

(e) the modification, alteration or amendment of the amount, timing, frequency
or method of calculation of distributions to the Partners from that provided in
Article 6;

(f) (i) the approval of any distribution by the Partnership to the Partners of
any assets in kind, (ii) the approval of any distribution by the Partnership to
the Partners of cash or property in kind on a non-pro rata basis, and (iii) the
determination of the value assigned to distributions of property in kind; and

(g) any other matter expressly requiring the approval of all Partners herein or
otherwise referencing any determination, decision, approval or other form of
authorization by the Partners in accordance with this Agreement.

8.03 Meetings and Voting.

(a) Representatives. For purposes of this Article 8, each Partner shall be
represented by a designated representative (each, a “Representative”), who shall
be appointed by, and may be removed with or without cause by, the Partner that
approved such Person. Each

 

Page 20 of 30



--------------------------------------------------------------------------------

Representative shall have the full authority to act on behalf of the Partner who
designated such Representative. To the fullest extent permitted by Applicable
Law, each Representative shall be deemed the agent of the Partner that appointed
him, and each Representative shall not be an agent of the Partnership or the
other Partners. The action of a Representative at a meeting of the Partners (or
through a written consent) shall bind the Partner that designated that
Representative, and the other Partners shall be entitled to rely upon such
action without further inquiry or investigation as to the actual authority (or
lack thereof) of such Representative.

(b) Meetings and Voting. Meetings of Partners shall be at such times and
locations as the General Partner shall determine in its sole discretion. The
General Partner shall provide notice to the Limited Partners of any meetings of
Partners in any manner that it deems reasonable and appropriate under the
circumstances. Each Partner, acting through its Representative, shall be
entitled to cast one vote on all matters requiring a vote of the Partners under
this Agreement. In exercising their voting rights under this Agreement, the
Representatives may act at a meeting in person or by proxy or by unanimous
written consent without a meeting.

(c) Unanimous Approval Matters. All Unanimous Approval Matters shall be approved
by the unanimous affirmative vote of the Representatives. The parties
acknowledge and agree that all references in this Agreement to any
determination, decision, approval or other form of authorization by all Partners
or each of the Partners shall be deemed to mean that such determination,
decision, approval or other form of authorization shall constitute a Unanimous
Approval Matter that requires the unanimous approval of the Partners in
accordance with this Section 8.03(c).

8.04 Reliance by Third Parties. Persons dealing with the Partnership are
entitled to rely conclusively upon the power and authority of the General
Partner set forth in this Agreement. Neither a Limited Partner nor its
Representative shall have the authority to bind the Partnership or any of its
Subsidiaries.

Article 9

Transfer of Partnership Interests

9.01 Restrictions on Transfers.

(a) General. Except as expressly provided by this Article 9, no Partner shall
transfer all or any part of its Partnership Interests to any Person without
first obtaining the written approval of each of the other Partners, which
approval may be granted or withheld in their sole discretion.

(b) Transfer by EEP. EEP may transfer all or part of its Partnership Interests
to any Person without the approval of any other Partner.

(c) Transfer by Operation of Law. In the event a Partner shall be party to a
merger, consolidation or similar business combination transaction with another
Person or sell all or substantially all its assets to another Person, such
Partner may transfer all or part of its Partnership Interests to such other
Person without the approval of any other Partner.

 

Page 21 of 30



--------------------------------------------------------------------------------

(d) Consequences of an Unpermitted Transfer. Any transfer of a Partner’s
Partnership Interest in violation of the applicable provisions of this Agreement
shall be void.

9.02 Conditions for Admission. No transferee of all or a portion of the
Partnership Interests of any Partner shall be admitted as a Partner hereunder
unless such Partnership Interests are transferred in compliance with the
applicable provisions of this Agreement. Each such transferee shall have
executed and delivered to the Partnership such instruments as the General
Partner deem necessary or appropriate in its reasonable discretion to effectuate
the admission of such transferee as a Partner and to confirm the agreement of
such transferee to be bound by all the terms and provisions of this Agreement.
The admission of a transferee shall be effective immediately prior to such
transfer, and immediately following such admission, the transferor shall cease
to be a Partner (to the extent it transferred its entire Partnership Interest).
If the General Partner transfers its entire interest in the Partnership, the
transferee General Partner, to the extent admitted as a substitute General
Partner, is hereby authorized to, and shall, continue the Partnership without
winding up and termination.

9.03 Allocations and Distributions. Subject to applicable Regulations, upon the
transfer of all the Partnership Interests of a Partner as herein provided, the
Profit or Loss of the Partnership attributable to the Partnership Interests so
transferred for the Fiscal Year in which such transfer occurs shall be allocated
between the transferor and transferee as of the effective date of the
assignment, and such allocation shall be based upon any permissible method that
is determined by the General Partner and that is provided for in Code
Section 706 and the Regulations issued thereunder.

9.04 Restriction on Resignation or Withdrawal. Except in connection with a
transfer permitted pursuant to Section 9.01, no Partner shall withdraw from the
Partnership without the consent of each of the other Partners. To the extent
permitted by law, any purported withdrawal from the Partnership in violation of
this Section 9.04 shall be null and void.

Article 10

Liability, Exculpation and Indemnification

10.01 Liability for Partnership Obligations. Except as otherwise required by the
TBOC, the Liabilities of the Partnership shall be solely the Liabilities of the
Partnership, and no Covered Person (other than the General Partner) shall be
obligated personally for any such Liability of the Partnership solely by reason
of being a Covered Person.

10.02 Disclaimer of Duties and Exculpation.

(a) Except as otherwise expressly provided in this Agreement, no Covered Person
shall have any duty (fiduciary or otherwise) or obligation to the Partnership,
the Partners or to any other Person bound by this Agreement, and in taking, or
refraining from taking, any action required or permitted under this Agreement or
under Applicable Law, each Covered Person shall be entitled to consider only
such interests and factors as such Covered Person deems advisable, including its
own interests, and need not consider any interest of or factors affecting,

 

Page 22 of 30



--------------------------------------------------------------------------------

any other Covered Person or the Partnership notwithstanding any duty otherwise
existing at law or in equity. To the extent that a Covered Person is required or
permitted under this Agreement to act in “good faith” or under another express
standard, such Covered Person shall act under such express standard and shall
not be subject to any other or different standard under this Agreement or
otherwise existing under Applicable Law or in equity.

(b) The provisions of this Agreement, to the extent that they restrict or
eliminate the duties (including fiduciary duties) and Liabilities of a Covered
Person otherwise existing under Applicable Law or in equity, are agreed by the
Partners to replace such other duties and Liabilities of such Covered Person in
their entirety, and no Covered Person shall be liable to the Partnership, the
Partners or any other Person bound by this Agreement for its good faith reliance
on the provisions of this Agreement.

(c) To the fullest extent permitted by law, no Covered Person shall be liable to
the Partnership, the Partners or any other Person bound by this Agreement for
any cost, expense, loss, damage, claim or Liability incurred by reason of any
act or omission performed or omitted by such Covered Person in such capacity,
whether or not such Person continues to be a Covered Person at the time of such
cost, expense, loss, damage, claim or Liability is incurred or imposed, if the
Covered Person acted in good faith reliance on the provisions of this Agreement,
and, with respect to any criminal action or proceeding, such Covered Person had
no reasonable cause to believe its conduct was unlawful.

(d) A Covered Person shall be fully protected from liability to the Partnership,
the Partners and any other Person bound by this Agreement in acting or
refraining from acting in good faith reliance upon the records of the
Partnership and such other information, opinions, reports or statements
presented to the Partnership by any Person as to any matters the Covered Person
reasonably believes are within such other Person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Partnership, including information, opinions, reports or statements as to the
value and amount of the assets, Liabilities, Profits and Losses of the
Partnership.

10.03 Indemnification.

(a) To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Covered Persons shall be indemnified
and held harmless by the Partnership from and against any and all losses,
claims, damages, liabilities, joint or several, expenses (including legal fees
and expenses), judgments, fines, penalties, interest, settlements or other
amounts arising from any and all threatened, pending or completed claims,
demands, actions, suits or proceedings, whether civil, criminal, administrative
or investigative, and whether formal or informal and including appeals, in which
any Covered Person may be involved, or is threatened to be involved, as a party
or otherwise, by reason of its status as a Covered Person and acting (or
refraining to act) in such capacity on behalf of or for the benefit of the
Partnership; provided, that the Covered Person shall not be indemnified and held
harmless pursuant to this Agreement if there has been a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter for which the Covered Person is seeking indemnification
pursuant to this Agreement, the Covered Person acted in bad faith or engaged in
intentional fraud, willful misconduct or, in the case of a

 

Page 23 of 30



--------------------------------------------------------------------------------

criminal matter, acted with knowledge that the Covered Person’s conduct was
unlawful. Any indemnification pursuant to this Section 10.03 shall be made only
out of the assets of the Partnership, it being agreed that the General Partner
shall not be personally liable for such indemnification and shall have no
obligation to contribute or loan any monies or property to the Partnership to
enable it to effectuate such indemnification.

(b) To the fullest extent permitted by law, expenses (including legal fees and
expenses) incurred by a Covered Person who is indemnified pursuant to
Section 10.03(a) in defending any claim, demand, action, suit or proceeding
shall, from time to time, be advanced by the Partnership prior to a final and
non-appealable judgment entered by a court of competent jurisdiction determining
that, in respect of the matter for which the Covered Person is seeking
indemnification pursuant to this Section 10.03, the Covered Person is not
entitled to be indemnified upon receipt by the Partnership of any undertaking by
or on behalf of the Covered Person to repay such amount if it shall be
ultimately determined that the Covered Person is not entitled to be indemnified
as authorized by this Section 10.03.

(c) The indemnification provided by this Section 10.03 shall be in addition to
any other rights to which a Covered Person may be entitled under any agreement,
as a matter of law, in equity or otherwise, both as to actions in the Covered
Person’s capacity as a Covered Person and as to actions in any other capacity,
and shall continue as to a Covered Person who has ceased to serve in such
capacity and shall inure to the benefit of the heirs, successors, assigns and
administrators of the Covered Person.

Article 11

Conflicts of Interest

11.01 Transactions with Affiliates. The Partnership and its Subsidiaries shall
be permitted to enter into or renew or extend the term of any agreement or
transaction with a Partner or an Affiliate of a Partner on such terms and
conditions as the General Partner shall approve in its sole discretion, without
the approval of any Limited Partner.

11.02 Outside Activities. Notwithstanding anything to the contrary in this
Agreement or any duty otherwise existing at law or in equity, (a) the engaging
in activities by any Covered Person that are competitive with the business of
the Partnership is hereby approved by all Partners, (b) it shall be deemed not
to be a breach of any fiduciary duty or any other duty or obligation of a
Partner under this Agreement or otherwise existing under Applicable Law or in
equity for such Covered Person to engage in such activities in preference to or
to the exclusion of the Partnership, (c) a Covered Person shall have no
obligation under this Agreement or as a result of any duty (including any
fiduciary duty) otherwise existing under Applicable Law or in equity, to present
business opportunities to the Partnership and (d) the doctrine of corporate
opportunity, or any analogous doctrine, shall not apply to any Covered Person;
provided such Covered Person does not engage in such activity as a result of or
using confidential or proprietary information provided by or on behalf of the
Partnership to such Covered Person.

 

Page 24 of 30



--------------------------------------------------------------------------------

Article 12

Winding Up and Termination

12.01 Event Requiring Winding Up. The Partnership shall be terminated and its
business and affairs wound up upon the earliest to occur of any one of the
following events:

(a) at any time there are no limited partners of the Partnership, unless the
business of the Partnership is continued in accordance with the TBOC;

(b) the written consent of all the Partners;

(c) the withdrawal of the General Partner in accordance with Section 153.155 of
the TBOC; or

(d) the entry of a judicial decree requiring the winding up, dissolution or
termination of the Partnership pursuant to the TBOC.

The bankruptcy, involuntary liquidation or dissolution of a Partner shall cause
that Partner to cease to be a partner of the Partnership. Notwithstanding the
foregoing, the Partnership shall not be terminated and its business and affairs
shall not be wound up upon the occurrence of any event specified in clause
(c) above if, at the time of occurrence of such event, there is at least one
remaining general partner who is hereby authorized to, and shall, carry on the
business of the Partnership, or if within ninety (90) days after the date on
which such event occurs, the remaining Partners elect in writing to continue the
business of the Partnership and to the appointment, effective as of the date of
such event, if required, of one or more additional general partners of the
Partnership. Except as provided in this paragraph, and to the fullest extent
permitted by the TBOC, the occurrence of an event that causes a Partner to cease
to be a partner of the Partnership shall not, in and of itself, cause the
Partnership to be terminated or its business or affairs to be wound up, and upon
the occurrence of such an event, the business of the Partnership shall, to the
extent permitted by the TBOC, continue without termination.

12.02 Winding Up Procedures of Partnership. The Partnership’s business shall be
wound up in an orderly manner. The General Partner shall (unless the General
Partner (or, if no General Partner, the remaining Limited Partners) elects to
appoint a liquidating trustee) wind up the affairs of the Partnership pursuant
to this Agreement. In performing its duties, the General Partner or liquidating
trustee is authorized to sell, distribute, exchange or otherwise dispose of the
assets of the Partnership in accordance with the TBOC and in any reasonable
manner that the General Partner or liquidating trustee shall determine to be in
the best interest of the Partners or their successors-in-interest. The General
Partner or liquidating trustee shall take full account of the Partnership’s
Liabilities and Property and shall cause the Property or the proceeds from the
sale thereof, to the extent sufficient therefor, to be applied and distributed,
to the maximum extent permitted by Applicable Law, in the following order:

(a) First, to creditors, including Partners who are creditors, to the extent
permitted by law, in satisfaction of all of the Partnership’s Liabilities
(whether by payment or the making of reasonable provision for payment thereof to
the extent required by Section 153.504 of the TBOC), other than Liabilities for
distribution to Partners under Sections 153.111 or 153.209 of the TBOC;

(b) Second, to the Partners and former Partners of the Partnership in
satisfaction of Liabilities for distribution under Sections 153.111 or 153.209
of the TBOC; and

 

Page 25 of 30



--------------------------------------------------------------------------------

(c) The balance, if any, to the Partners in accordance with the positive balance
in their Capital Accounts, after giving effect to all contributions,
distributions, and allocations for all periods.

12.03 Compliance with Certain Requirements of Regulations; Deficit Capital
Accounts. In the event the Partnership is “liquidated” within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be made pursuant
to this Article 12 to the Partners who have positive Capital Accounts in
compliance with Regulations Section 1.704- 1(b)(2)(ii)(b)(2). If any Limited
Partner has a deficit balance in its Capital Account (after giving effect to all
contributions, distributions, and allocations for all Allocation Years,
including the Allocation Year during which such liquidation occurs), such
Limited Partner shall have no obligation to make any contribution to the capital
of the Partnership with respect to such deficit, and such deficit shall not be
considered a debt owed to the Partnership or to any other Person for any purpose
whatsoever.

12.04 Deemed Distribution and Recontribution. Notwithstanding any other
provision of this Article 12, in the event the Partnership is liquidated within
the meaning of Regulations Section 1.704-1(b)(2)(ii)(g) but no actual event
requiring winding up under the TBOC has occurred, the Property shall not be
liquidated, the Partnership’s debts and other Liabilities shall not be paid or
discharged, and the Partnership’s affairs shall not be wound up. Instead, solely
for federal income tax purposes, the Partnership shall be deemed to have
contributed all its Property and Liabilities to a new limited partnership in
exchange for an interest in such new limited partnership and, immediately
thereafter, the Partnership will be deemed to liquidate by distributing
interests in the new limited partnership to the Partners.

12.05 Distribution of Property. In the event the General Partner determines that
it is necessary in connection with the winding up of the Partnership to make a
distribution of property in kind, such property shall be transferred and
conveyed to the Partners so as to vest in each of them as a tenant in common an
undivided interest in the whole of such property, but otherwise in accordance
with Section 12.03.

12.06 Termination of Partnership. The Partnership shall terminate when all
assets of the Partnership, after payment of or due provision for all Liabilities
of the Partnership, shall have been distributed to the Partners in the manner
provided for in this Agreement, and the Certificate shall have been canceled in
the manner provided by the TBOC.

Article 13

Miscellaneous

13.01 Notices. Any notice, consent or approval to be given under this Agreement
shall be in writing and shall be deemed to have been given if delivered:
(a) personally by a reputable courier service that requires a signature upon
delivery; (b) by mailing the same via registered or certified first-class mail,
postage prepaid, return receipt requested; or (c) by telecopying or transmitting
by electronic mail the same with receipt confirmation to the intended recipient.
Any such writing will be deemed to have been given: (i) as of the date of
personal delivery via

 

Page 26 of 30



--------------------------------------------------------------------------------

courier as described above; (ii) as of the third calendar day after depositing
the same into the custody of the postal service as evidenced by the date-stamped
receipt issued upon deposit of the same into the mails as described above; and
(iii) as of the date and time electronically transmitted in the case of telecopy
or electronic mail delivery as described above, in each case addressed to the
intended party at the address set forth below:

To Midcoast OLP GP, L.L.C.:

Midcoast OLP GP, L.L.C.

1100 Louisiana Street, Suite 3300

Houston, Texas 77002

Attention: Chris Kaitson

Phone: (713) 821-2028

E-mail: chris.kaitson@enbridge.com

To Midcoast Energy Partners, L.P.:

Midcoast Energy Partners, L.P.

1100 Louisiana Street, Suite 3300

Houston, Texas 77002

Attention: Chris Kaitson

Phone: (713) 821-2028

E-mail: chris.kaitson@enbridge.com

To Enbridge Energy Partners, L.P.:

Enbridge Energy Partners, L.P.

1100 Louisiana Street, Suite 3300

Houston, Texas 77002

Attention: Chris Kaitson

Phone: (713) 821-2028

E-mail: chris.kaitson@enbridge.com

Any Partner may designate different addresses or telephone numbers by notice to
the other Partners.

13.02 Merger and Entire Agreement. This Agreement constitutes the entire
Agreement of the Partners and supersedes any prior understandings, agreements,
or representations by or among the Partners, written or oral, to the extent they
relate in any way to the subject matter hereof, including the Original
Agreement.

13.03 Assignment. A Partner shall not assign all or any of its rights,
obligations or benefits under this Agreement to any other Person otherwise than
(a) in connection with a transfer of its Partnership Interests pursuant to
Article 9, or (b) with the prior written consent of each of the other Partners,
which consent may be withheld in such Partner’s sole discretion, and any
attempted assignment not in compliance with Article 9 or this Section 13.03
shall be void.

 

Page 27 of 30



--------------------------------------------------------------------------------

13.04 Parties in Interest. This Agreement shall inure to the benefit of, and be
binding upon, the Partners and their respective successors, legal
representatives and permitted assigns.

13.05 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

13.06 Amendment; Waiver. This Agreement may not be amended except in a written
instrument signed by each of the Partners and expressly stating it is an
amendment to this Agreement. Any failure or delay on the part of any Partner in
exercising any power or right hereunder shall not operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power preclude any
other or further exercise thereof or the exercise of any other right or power
hereunder or otherwise available under Applicable Law or in equity.

13.07 Severability. If any term, provision, covenant, or restriction in this
Agreement or the application thereof to any Person or circumstance, at any time
or to any extent, is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement (or the
application of such provision in other jurisdictions or to Persons or
circumstances other than those to which it was held invalid or unenforceable)
shall in no way be affected, impaired or invalidated, and to the extent
permitted by Applicable Law, any such term, provision, covenant or restriction
shall be restricted in applicability or reformed to the minimum extent required
for such to be enforceable. This provision shall be interpreted and enforced to
give effect to the original written intent of the Partners prior to the
determination of such invalidity or unenforceability.

13.08 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO THE
PRINCIPLES OF CONFLICTS OF LAW THEREOF. ANY RIGHT TO TRIAL BY JURY WITH RESPECT
TO ANY CLAIM OR PROCEEDING RELATED TO OR ARISING OUT OF THIS AGREEMENT, OR ANY
TRANSACTION OR CONDUCT IN CONNECTION HEREWITH, IS HEREBY WAIVED BY EACH OF THE
PARTNERS.

13.09 No Bill for Accounting. To the fullest extent permitted by law, in no
event shall any Partner have any right to file a bill for an accounting or any
similar proceeding.

13.10 Waiver of Partition. Each Partner hereby waives any right to partition of
the Partnership property.

13.11 Section Headings. The section headings of this Agreement are for reference
purposes only and are to be given no effect in the construction or
interpretation of this Agreement.

13.12 Third Parties. Nothing herein expressed or implied is intended or shall be
construed to confer upon or give any Person (other than Covered Persons) other
than the Partners and their respective successors, legal representatives and
permitted assigns any rights, remedies or basis for reliance upon, under or by
reason of this Agreement.

 

Page 28 of 30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed this Agreement as of the Effective
Date.

 

GENERAL PARTNER: MIDCOAST OLP GP, L.L.C.

By: Midcoast Holdings, L.L.C., as general partner

of Midcoast Energy Partners, L.P., as sole member

of Midcoast OLP GP, L.L.C.

By:  

/s/ Chris Kaitson

Name: Chris Kaitson Title: Vice President—Law and Assistant Secretary LIMITED
PARTNERS: MIDCOAST ENERGY PARTNERS, L.P. By: Midcoast Holdings, L.L.C., its
general partner By:  

/s/ Chris Kaitson

Name: Chris Kaitson Title: Vice President—Law and Assistant Secretary ENBRIDGE
ENERGY PARTNERS, L.P. By: Enbridge Energy Management, L.L.C., as delegate of
Enbridge Energy Company, Inc., as general partner By:  

/s/ Chris Kaitson

Name: Chris Kaitson Title: Vice President—Law and Assistant Secretary

Signature page to Midcoast Operating, L.P. Amended and Restated Limited
Partnership Agreement



--------------------------------------------------------------------------------

Schedule A

 

Partners

   Percentage
Interest    

Type of Interest

Midcoast OLP GP, L.L.C.

1100 Louisiana Street, Suite 3300

Houston, Texas 77002

     0.001 %    General Partner

Midcoast Energy Partners, L.P.

1100 Louisiana Street, Suite 3300

Houston, Texas 77002

     38.999 %    Limited Partner

Enbridge Energy Partners, L.P.

1100 Louisiana Street, Suite 3300

Houston, Texas 77002

     61.0 %    Limited Partner

Signature page to Midcoast Operating, L.P. Amended and Restated Limited
Partnership Agreement